DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 is objected to because of the following informalities:  
Claims 2 line 2 and 4, the phrase “a collusion detection system” should be amended to --the collusion detection system-- to maintain  antecedent basis.   
Claim 2 line 3, the phrase “a set of academic test data” should be amended to --the set of academic data--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more.  Independent claims 1 and 21 are directed to a series of steps that calculate scores that can be used to determine if a two or more students are collaborating during an examination.   For example, the steps includes the step of receiving test academic data, calculating an identity score for each pair of students, determining a maximum identity score, generating a normalized collusion score (by subtracting, ranking and dividing the identity metric), and write the student identifier and normalized collusion score in a file.  These steps appears to be directed to the “Mental Processes” and the “Mathematical concepts” grouping of the abstract idea. 
A review of the dependent claims 2-20 shows that the dependent limitation, are also directed to the same abstract idea grouping of the independent claims.  For example: 
Claim 4 appears to be directed to the abstract idea of a mental process of identifying pair of students using a certain criteria.  
Claim 5-6 and 14-20 appear to be directed to the abstract idea of a mental process (or a mathematical concept) to calculate an identity score and other 
Claim 7-13 appears to be directed to the abstract idea of a mental process (or certain method of organizing human activity) of administering the academic test data or other score/value that is used to determine the collusion between two students.   
 This judicial exception is not integrated into a practical application.  In particular, the claims only recites the additional element of writing information to the electronic file of the systems (claim 1 and 21), sending and receiving electronic file over computer network between computer (claim 2), displaying information on a visual format on a display screen of the client device (claim 3); and a processor and memory (see claim 21).  The examiner takes the position that these limitations are directed to a generic computer function that is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (see paragraph 102-103 of the applicant’s specification).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform data manipulation or data transfer between computers amount to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spaulding US 20190095863
Grove US 20090291425
Feng US 20150269857
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715